By this application for the writ of certiorari petitioners, American Mine Owners Mutual, Incorporated, and Summit Coal Company, Incorporated, seek to review the judgment of the circuit court of Walker county, in the matter of the petition of Pearl Stewart to be awarded compensation for the death of Homer South, her son, alleged to have been caused by injuries suffered by him while an employee of the Summit Coal Company, Incorporated, and which injuries and death were alleged to be the result of an accident arising in the course of and out of his employment by the said coal company.
All of the objections urged against the decree or award here in question seem to have been already before the Supreme Court, and we cannot see that it would be helpful for us to enter upon a long discussion of the same. The case of Ex parte Woodward Iron Co. (Crowder et al. v. Woodward Iron Co.) 211 Ala. 111,99 So. 649, and the other cases therein cited, afford ample authority for the finding by the trial court that the petitioner in the court below was a "partial dependent" of the deceased, Homer South. So far as the vigorous contention here made that the failure to find the total income of Pearl Stewart made it impossible for the judgment rendered to have support in the facts, as shown in the decree, we observe that section 7558 of the Code of 1923 provides, among other things, the following:
  "7558: Death Compensation. — * * * The compensation payable to partial dependents shall be subject to * * *but if the income loss of said partial dependent bysuch death *Page 648 is less than five dollars per week, then the dependentsshall receive the full amount of their income loss."
Accordingly it appears that the decree is not subject to the criticisms offered.
We find no error in the record.
Writ denied, and judgment affirmed.